               Case 3:20-cv-00354-BAJ-RLB     Document 14   09/02/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


       EVAN BENNETT                                                      CIVIL ACTION

       VERSUS

       COBURN SUPPLY COMPANY,                                  NO. 20-00354-BAJ-RLB
       INC., ET AL.

                                       RULING AND ORDER

             Before the Court is Plaintiff’s Unopposed Motion for Leave to File

      Amending Complaint (Doc. 11), seeking leave to file a First Amending and

      Supplemental Petition to substitute Defendant Richard Knighten for Defendant

      “John Doe.” The Magistrate Judge has issued a Report And Recommendation

      (Doc. 12) recommending that Plaintiff’s Motion be granted, and Plaintiff’s

      First Amending and Supplemental Petition (Doc. 11-1) be entered into the

      record. As the proposed amendment will destroy diversity among the parties, the

      Magistrate     Judge   further    recommends   remanding    this   action    to   the

      19th Judicial District Court, East Baton Rouge Parish, Louisiana. There are no

      objections to the Report and Recommendation.

             Having carefully considered the underlying Petition, the instant motion, and

      related filings, the Court APPROVES the Magistrate Judge’s Report and

      Recommendation, and ADOPTS it as the Court’s opinion herein.




                                               1

19th JDC Certified
       Case 3:20-cv-00354-BAJ-RLB      Document 14    09/02/20 Page 2 of 2




      Accordingly,

      IT IS ORDERED that Plaintiff’s Unopposed Motion for Leave to File

Amending Complaint (Doc. 11) is GRANTED, and that Plaintiff’s First

Amending and Supplemental Petition (Doc. 11-1) be entered into the record

under a separate docket entry.

      IT IS FURTHER ORDERED that this action is REMANDED to the

19th Judicial District Court, East Baton Rouge Parish, Louisiana.



                          Baton Rouge, Louisiana, this 2nd day of September, 2020




                                      ______________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                        2
